Citation Nr: 0616529	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  98-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
facial scars.

3.  Entitlement to a rating in excess of 30 percent for 
chloracne.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Houston, Texas, and 
Waco, Texas.  By an August 1997 rating decision, the Houston 
RO, in part, denied service connection for hypertension, and 
confirmed and continued a 30 percent rating for acne 
vulgaris.  Thereafter, in a January 1999 rating decision the 
Houston RO re-characterized the service-connected skin 
disorder as chloracne, but continued the assigned 30 percent 
rating.  By an August 2001 rating decision, the Waco RO 
assigned a separate rating of 10 percent for disfiguring 
facial scars due to chloracne, effective September 26, 1996.  
However, a subsequent October 2002 rating decision assigned a 
30 percent rating for the facial scars, effective September 
26, 1996, while a subsequent January 2003 rating decision 
made this rating effective from November 5, 1984.  Finally, 
by a February 2004 rating decision, the Waco RO established 
service connection for PTSD, evaluated as 30 percent 
disabling, effective April 30, 2003.

The RO in Waco, Texas, currently has jurisdiction over the 
veteran's claims folder.

The veteran provided testimony at hearings conducted before 
personnel at the RO in April 2005, and before the undersigned 
Veterans Law Judge in February 2006.  Transcripts of both 
hearings are of record.

The record reflects that the veteran has raised the issue of 
entitlement to an earlier effective date for the 
establishment of service connection for his PTSD.  
Specifically, he has contended that it should be effective 
from November 1984.  This issue is referred to the RO for 
appropriate action.

The veteran has submitted evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction (AOJ) in 
accord with 38 C.F.R. § 20.1304.

For the reasons addressed in the REMAND portion of the 
decision below, the veteran's PTSD claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran's facial scars are manifest by 
bilateral disfigurement, it is not of such severity as to be 
marked or repugnant.  Rather, the competent medical evidence 
reflects these scars are small, and only mild to moderately 
disfiguring.  

3.  The veteran's service-connected facial scars are not 
manifest by visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], nor four or five 
characteristics of disfigurement.  

4.  The veteran's service-connected chloracne is not 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms; nor does it involve more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; nor does it require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

5.  The veteran's hypertension is not directly related to 
active service, nor was it caused and/or aggravated by his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected facial scars are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7800 (2005); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's chloracne are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7806 and 7829 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

3.  Service connection is not warranted for the veteran's 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  However, because the VCAA 
was enacted after the initial adjudication of this claim by 
the RO (the "AOJ" in this case), it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  In such circumstances, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  The Federal Circuit also held that VCAA notice 
need not always be contained in a single communication.  Id.

Here, the veteran was sent correspondence in March 2001 and 
December 2003 which, taken together, noted the enactment of 
the VCAA, addressed the requirements for a grant of service 
connection, and stated that to establish entitlement to an 
increased evaluation the evidence must show that the 
condition had worsened to an extent that met the evaluation 
criteria for the next higher level for that particular 
disability.  Further, this correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, there does not 
appear to be any allegation by or on behalf of the appellant 
that he has received inadequate notice, and/or has been 
prejudiced by the order of the events in this case.  In fact, 
the veteran has actively participated in the adjudication of 
his claims, to include testimony at hearings conducted in 
April 2005 and February 2006.  See Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.").

The Board acknowledges that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Here, it does not appear that such 
information was provided to the veteran regarding his 
hypertension claim in either the March 2001 or December 2003 
correspondence, nor did they provide information regarding 
effective dates for the increased rating claims on appeal.  
However, for the reasons stated below, the Board finds that 
he is not entitled to a grant of service connection for 
hypertension.  Further, the record reflects that he has made 
various arguments for earlier effective date(s) regarding his 
assigned disability evaluation(s); i.e., he is aware of the 
elements necessary to establish an earlier effective date.  
Nevertheless, he did not perfect an appeal for an effective 
date earlier than November 5, 1984, for the establishment of 
service connection for chloracne, nor is this issue otherwise 
before the Board with respect to the other appellate claims.  
Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that, with 
the exception of the PTSD claim, the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, except for the PTSD claim, the duty to assist 
the veteran has been satisfied in this case.  All available 
service medical records as well as VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  Nothing in the 
record indicates the veteran identified the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he had the opportunity to 
present evidence and testimony at both an April 2005 RO 
hearing and the February 2006 Board hearing.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the 
correspondence dated in March 2001 and December 2003, as well 
as the respective Statements of the Case (SOCs), and multiple 
Supplemental SOCs (SSOCs), which informed them of the laws 
and regulations relevant to the appellant's claims.  
Moreover, the veteran was accorded VA medical examinations 
which evaluated the medical conditions which are the subject 
of this appeal.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
When the applicable regulations are amended during the 
pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
from the effective date of the criteria change, but not 
prior.  VAOPGCPREC 3-2000.

A.  Facial Scars

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Prior to August 30, 2002, 
Diagnostic Code 7800, which applies to disfiguring scars on 
the head, face or neck, assigned a zero percent 
(noncompensable) rating when the scars were slight.  A 10 
percent rating was warranted for moderate, disfiguring scars.  
A 30 percent rating was assigned for severe scars, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles.  Finally, a 50 percent rating was 
warranted when there was a complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement. 

The revised criteria for Diagnostic Code 7800, provides that 
a 10 percent rating is assigned for one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118.

At his February 2006 hearing the veteran asserted that he had 
bilateral disfigurement due to his facial scars, and, thus, 
he was entitled to a 50 percent rating under the "old" 
version of Diagnostic Code 7800.  In this case, the Board 
finds, for the reasons which follow, that the veteran is not 
entitled to a rating in excess of 30 percent under either the 
"old" or the "new" version of Diagnostic Code 7800.

Regarding the "old" criteria, the Board acknowledges that 
the veteran's facial scars are manifest by bilateral 
disfigurement.  For example, a May 2001 VA scars examination 
noted scars on both sides of the face and cheeks, among other 
places.  Similarly, a May 2005 VA scars examination 
specifically found that the scars were on both cheeks.  
However, in order to be entitled to the 50 percent rating the 
bilateral disfigurement must be marked or repugnant, which is 
not the case with the veteran's service-connected facial 
scars.  An October 1984 VA medical examination noted severe, 
cystic acne with scarring of the face, as well as the back, 
chest, and buttocks.  A subsequent March 1990 VA examination 
noted one active inflammatory cyst of the face.  Further, a 
November 1996 VA scars examination noted multiple pitted 
scars on the cheeks due to the acne of the cheeks.  
Nevertheless, these examinations did not detail the extent of 
the facial disfigurement.  The Board acknowledges that the 
May 2004 VA skin diseases examination did note that there was 
marked and pitted scars over the face.  Nevertheless, the 
examiner also noted that the scars were small, superficial, 
and not deep.  Moreover, the most recent VA examination in 
May 2005 found that the scars were small, and only mild to 
moderately disfiguring.  Based on the foregoing, as well as 
review of pictures of the veteran's face that are on file, 
the Board finds that the veteran's facial scars are not 
manifest by marked disfigurement nor are they repugnant.

With respect to the "new" version of Diagnostic Code 7800, 
the Board finds that the veteran's service-connected facial 
scars are not manifest by visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], nor four 
or five characteristics of disfigurement.  For example, the 
May 2004 VA skin disease examination found scars on the face, 
some over the upper anterior chest, especially over the 
posterior chest area down to the level of the waist.  In 
addition, there were some small nodules and papules and one 
small pustule on the back area.  Further, it was noted that 
the veteran's treatment had consisted of various types of 
ointments and creams, but no treatment for the past 12 
months.  The percentage of exposed area was 8 percent, while 
the percentage of the total body involved was 35 percent.  In 
addition, the May 2005 VA scars examination found that the 
scars were an ice pick type, or depressed, small round scars.  
The skin was rough, with no significant elevation of the 
scars.  Consequently, the Board concludes that the veteran's 
service-connected facial scars are not manifest by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], nor four or five characteristics of disfigurement.  

In making the above determination, the Board was cognizant of 
the potential applicability for "staged" ratings pursuant 
to Fenderson, supra.  However, a detailed review of the 
evidence of record does not indicate any distinctive 
period(s) where the veteran met or nearly approximated the 
criteria for a rating in excess of 30 percent for this 
disability.

B.  Chloracne

Prior to August 30, 2002, the veteran's chloracne was 
evaluated as analogous to dermatitis and eczema pursuant to 
Diagnostic Code 7806.  Under this Code, a zero percent rating 
was warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  

Under the current version of this Code, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

The veteran essentially contended that his chloracne had 
resulted in systemic and/or nervous manifestations, and, as 
such, he was entitled to a higher rating under the "old" 
version of Diagnostic Code 7806.

Regarding these contentions, the Board notes that a July 1998 
VA skin examination stated that associated or nervous 
manifestations consisted, in essence, of severe itching and 
mild pain on scars due to sweat or stress.  As constant 
itching was recognized as part of the symptomatology for the 
30 percent rating under the "old" version of Diagnostic 
Code 7806, the Board finds that it does not warrant 
assignment of the next higher rating of 50 percent.  The 
medical evidence does not otherwise show systemic and/or 
nervous manifestations necessary for a higher rating.  
Moreover, the Board notes that the July 1998 examination also 
stated that no ulceration or crusting was seen.  None of the 
other medical evidence, to include more recent examinations 
of the skin in May 2004 and May 2005, indicate ulceration or 
extensive exfoliation or crusting, or exceptionally repugnant 
symptoms.  

With respect to the current version of Diagnostic Code 7806, 
as noted above, the May 2004 VA examination stated that the 
veteran's treatment had consisted of various types of 
ointments and creams, but no treatment for the past 12 
months.  The percentage of exposed area was 8 percent, while 
the percentage of the total body involved was 35 percent.  
The subsequent May 2005 VA scars examination noted that the 
lesions on the face were some 6 x 6 square inches; 12 x 17 
square inches on the upper chest, and faint scars 3 x 8 
square inches on each buttock.  As such, it does not involve 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.

For these reasons, the Board finds that the requirements for 
a rating in excess of 30 percent under the "old" or "new" 
version of Diagnostic Code 7806 are not met.

The Board further notes that under the amended version of the 
regulations pertaining to the rating of service-connected 
dermatological disabilities, chloracne is now specifically 
addressed in Diagnostic Code 7829.  Under this Code a 
noncompensable rating is assigned for superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent.  A 10 percent rating is assigned for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the 
face and neck.  A maximum rating of 30 percent is assigned 
for deep acne (deep inflamed nodules and pus- filled cysts) 
affecting 40 percent or more of the face and neck.  Since the 
veteran is already in receipt of the maximum rating available 
under this Code, it is not applicable in this case.

Diagnostic Code 7829 also provides the option of rating the 
condition as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.  

Initially, the Board notes that Diagnostic Codes 7803 and 
7804, both prior to and since August 30, 2002, provide a 
maximum rating of 10 percent.  Thus, these Codes are 
inapplicable to the veteran's current claim for a rating in 
excess of 30 percent.  

As detailed above, the veteran has a separate evaluation for 
facial scars under Diagnostic Code 7800.  Consequently, his 
chloracne cannot be evaluated under this Code as it would be 
a violation of the prohibition against pyramiding.  See 38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 were 
for evaluating burn scars, and, as such, are not applicable 
to the service-connected chloracne.  Under the current 
version of Diagnostic Code 7801, in order to warrant a rating 
in excess of 30 percent the scar must encompass an area or 
areas exceeding 144 square inches (929 sq cm), which as 
detailed above, is not the case with the veteran's chloracne.  
The current version of Diagnostic Code 7802, as with the 
aforementioned Codes 7802 and 7803, provides for a maximum 
rating of 10 percent.  

Finally, there is no indication in the medical evidence that 
the service-connected chloracne has resulted in limitation of 
motion.  Accordingly, Diagnostic Code 7805 is not applicable 
in this case.

For these reasons, the Board concludes that the severity of 
the service-connected chloracne is adequately reflected by 
the current 30 percent rating, and does not meet or nearly 
approximate the criteria for a higher rating.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Diagnostic Code 7101 provides 
that a 10 percent disability rating is warranted when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent disability rating is 
warranted when the diastolic pressure is predominantly 110 or 
more, or the systolic pressure predominantly is 200 or more.  
A 40 percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
A 60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms.  Note 1 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104.

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The veteran has contended, in essence, that his hypertension 
developed during active service as documented by the fact 
that he had elevated blood pressure readings at the time of 
his separation from service.  He has also contended that his 
hypertension was caused and/or aggravated by his service-
connected PTSD.

With respect to his contentions of direct service connection, 
the Board acknowledges that his September 1970 separation 
examination shows a blood pressure reading of 152/90 
(systolic/diastolic).  Moreover, the clinician who conducted 
this examination specifically commented that there was 
elevated systolic blood pressure, but that the veteran 
separated from service before further evaluation could be 
accomplished.  However, this blood pressure reading does not 
satisfy the criteria for either a 10 percent rating under 
Diagnostic Code 7101, nor does it constitute hypertension as 
defined by Note 1 of this Code.  38 C.F.R. § 4.104.

The Board further notes that the post-service medical records 
do not contain findings indicative of hypertension until many 
years after service.  For example, the veteran's blood 
pressure was 120/80 on a January 1971 VA medical examination, 
137/72 on a June 1984 employment examination, and 124/80 on 
an October 1984 VA medical examination.  None of these 
examinations diagnosed hypertension.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that a September 2003 VA examiner 
stated that because the veteran had hypertension on a 
discharge physical, he agreed with the opinion of an 
examining physician in the VA system who felt that service 
connection might be appropriate.  This examiner noted that he 
had reviewed the claims folder and referred to a "153/90" 
blood pressure reading on the September 1970 separation 
examination.  However, as detailed above, while the veteran 
was found to have an elevated systolic blood pressure reading 
on his separation examination, it does not constitute 
hypertension under Diagnostic Code 7101, nor was he diagnosed 
with such a disability for many years.  Moreover, this 
examiner does not reference the fact that multiple post-
service examinations do not indicate any elevated blood 
pressure readings.  

A subsequent May 2005 VA hypertension examination, conducted 
by a different clinician, noted that the claims folder had 
been reviewed, and specifically noted the findings of the 
September 2003 VA examiner.  Granted, the May 2005 VA 
examiner noted that he could not find the separation 
examination upon review of the claims folder, but did note 
that a dermatologist's report stated that the blood pressure 
reading on separation was "152/90," which, as detailed 
above, is an accurate reflection of his blood pressure 
reading on the September 1970 separation examination.  In 
short, this examiner was aware of the veteran's actual blood 
pressure reading at the time of his separation from service.  
More importantly, this examiner noted the blood pressure 
readings from the January 1971 and October 1984 VA 
examinations which were not elevated, as well as the fact 
that these examinations did not contain any reference to 
treatment for hypertension.  Based on the foregoing, the 
examiner stated that, given the available information, it was 
less likely than not that the hypertension was related to 
military service.

Thus, even though both the September 2003 and May 2005 VA 
examiners noted that the veteran's claims folder had been 
reviewed, the opinion of the May 2005 examiner is the only 
one to take into account the lack of any indication of 
elevated blood pressure readings in the medical records until 
many years after service, as well as the absence of any 
diagnosis of hypertension.  Consequently, the Board concludes 
that this opinion is entitled to more weight in the case.  As 
this opinion is against a finding of direct service 
connection, the Board finds that the preponderance of the 
evidence is against this theory of entitlement.

Regarding the veteran's contentions of secondary service, the 
record includes treatise evidence downloaded from the 
Internet which notes, in part, that PTSD might promote poor 
health through complex interaction between biological and 
psychological mechanisms, that current thinking was that the 
experience of trauma brought about neurochemical changes in 
the brain, and that these changes might have biological 
effects on health to include vulnerability to hypertension 
and atherosclerotic heart disease.  Moreover, a private 
medical statement dated in October 2003 from P. C. H., M.D. 
(hereinafter, "Dr. H") asserted that it was likely that the 
veteran's high blood pressure history was at least partially 
related to his PTSD.  Dr. H noted that the veteran reported 
normal blood pressure prior to Vietnam, then elevated after 
service in Vietnam.

In summary, there is competent medical evidence which 
indicates that the veteran's hypertension may have developed 
secondary to and/or was aggravated by his service-connected 
PTSD.  However, the treatise evidence only provides general 
medical principles, and does not constitute a competent 
medical opinion based upon the specific facts of the 
veteran's case.  In regard to the statement from Dr. H, it 
does not appear that he actually reviewed the veteran's 
claims folder which details the history of both his PTSD and 
hypertension.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

As already noted, the veteran underwent multiple VA medical 
examinations which evaluated his hypertension and addressed 
the etiology thereof.  For example, the September 2003 VA 
examiner stated, in part, that he did not think the veteran's 
hypertension was secondary to PTSD, and that there was no 
evidence anywhere in the record or the examination to 
document a relationship between PTSD and hypertension.  
Thereafter, a subsequent March 2004 VA examination, conducted 
by a different examiner, stated that there were no current 
studies that indicated that hypertension was caused by PTSD.  
The examiner did note that the veteran had transient episodes 
of anger, rage, irritability, and assaults on other people 
where his blood pressure could go up higher.  However, the 
examiner also stated that the veteran's use of alcohol and 
obesity could increase his hypertension.  In conclusion, the 
examiner stated that the veteran's hypertension was less 
likely as not related to PTSD.

In summary, the veteran's hypertension was first diagnosed 
many years after service, and the preponderance of the 
competent medical evidence essentially reflects that this 
disability is not directly related to active service nor was 
it caused by and/or aggravated by his service-connected PTSD.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a grant of service connection on 
either a direct or secondary basis, to include consideration 
of the Court's holding in Allen, supra.  Therefore, this 
claim must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for facial 
scars is denied.

Entitlement to a rating in excess of 30 percent for chloracne 
is denied.

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD, is 
denied.


REMAND

The competent medical evidence reflects that, in addition to 
the impairment caused by the service-connected PTSD, the 
veteran experiences significant impairment due to nonservice-
connected alcohol dependence.  For example, the most recent 
VA psychiatric examination in May 2004 diagnosed chronic 
long-term alcohol dependence, as well as PTSD, chronic and 
sustained.  Moreover, the examiner commented that the veteran 
was alcohol dependent and was heavily involved by his own 
admission, and indicated that, in spite of the fact that 
service connection for PTSD was granted to him, this was not 
the main reason for his problems.  Further, the examiner 
opined that the veteran's alcohol dependence was not service-
connected, nor secondary to his PTSD.

However, there is no competent medical opinion which 
specifically details to what extent (percentage) the 
veteran's overall impairment is due to the service-connected 
PTSD, and what extent (percentage) is due to the nonservice-
connected alcohol dependence.  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, the Board will remand the case for a VA 
examination that addresses the impairment caused by the 
service-connected PTSD and the nonservice-connected alcohol 
dependence in more detail.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman, supra.

For these reasons, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD and 
alcohol dependence since February 2006.  
After securing any necessary release, the 
RO should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and severity his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.   Moreover, the examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD, as well as the 
impairment caused by his nonservice-
connected alcohol dependence.  Following 
evaluation, the examiner should provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the 
veteran's impairment from PTSD, and from 
alcohol and any other psychiatric 
disorders found on examination.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the most 
recent SSOC in July 2005, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


